Title: Orders, 14 January 1756
From: Washington, George
To: 



Alexandria: Wednesday, January 14th 1756.

All the Recruits in Town are to be completed to six days provision; and are to-morrow to march to Winchester, under the command of Ensign Deane; who is to see that they commit no irregularities on their march. They are to Halt two days at Winchester, and then to proceed on their march to Fort Cumberland: they will receive provision at Winchester for that purpose. The rest of the Officers here are to set out to-morrow for Fort Cumberland, and join their respective Companies at that place, with the utmost dispatch.
